Citation Nr: 0420473	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  97-10 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee meniscectomy with bursitis.  

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder tendonitis.  

3.  Entitlement to a rating in excess of 10 percent for low 
back strain.  

4.  Entitlement to a compensable rating for residuals of 
fracture of the left great toe.  

5.  Entitlement to a compensable rating for residuals of 
fracture of the 2nd, 3rd, and 4th fingers of the right hand.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971 and from July 1976 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The appeal ensued in 1996.  The claims as listed on the title 
page of this decision were most recently denied by the RO in 
January 2003.  

In a statement received in May 2003, the veteran indicated 
that he wished to withdraw several issues on appeal.  This 
included the issues of entitlement to service connection for 
hepatitis and hypoglycemia and the issues of entitlement to 
increased ratings for hearing loss and tinnitus.  
Accordingly, these claims are not currently in appellate 
status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's duty to assist the includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In this case, VA has not examined the veteran in over 4 
years.  Thus, it is the opinion of the Board that a 
contemporaneous and thorough VA examination would be of 
assistance in clarifying the nature of the veteran's service-
connected left knee and left shoulder disorders, as well as 
his low back strain and residuals of fractures of the large 
great toe and residuals of fracture of the 2nd, 3rd, and 4th 
fingers of the right hand.  A contemporaneous examination 
would be instructive with regard to the appropriate 
disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:  

1.  The AMC should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The AMC should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  The AMC should furnish the veteran 
with the appropriate release of 
information forms, if applicable, to 
obtain copies of any more recent private 
and VA medical records pertaining to the 
left knee, left shoulder, low back, left 
great toe, or fingers of the right hand 
for association with the claims folder.  

3.  The AMC should arrange for a VA 
examination to be conducted by a 
specialist in orthopedics, if available, 
in order to determine the nature and 
severity of the left knee, left shoulder, 
low back, left great toe and fingers of 
the right hand conditions.  All indicated 
testing should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the degree of instability, if 
any, in the left knee.  He/she should 
also comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disabilities 
in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is requested 
that the examiner provide explicit 
responses to the following question:  

(a)  Do the service-connected 
disabilities involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

4.  Following the above, the AMC should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the examination should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).  
Thereafter, the case should be reviewed 
by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether they 
provide a basis for any change in the 
award of compensation benefits.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




